Order entered December 30, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-01101-CV

                IN RE DEBORAH KAYE NATHAN, Relator

          Original Proceeding from the 366th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 366-81791-2019

                                      ORDER
              Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s December 21,

2020 petition for writ of mandamus.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE